4

Case 2:17-cv-00232-SPC-MRM Document 53 Filed 03/25/19 Page 1 of 1 PagelD 336

” Case 2:17-cv-00232-SPC-MRM Document 33-1 Filed 03/12/19 Page 1 of 1 PagelD 271

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

Paulcin v. Wexford, et al., Case No. 2:17-cv-232-FtM-38MRM

RETURN OF SERVICE
(Return to Clerk of Court)

I. I hereby acknowledge that service of process was executed by serving Defendant

OPPs. eu~_Secrs Bi dsse]| by giving him/her a true copy of the documents listed in
the order directing strvice of process.

DATE Ny —/8-17
DV eC Ber,
(Special Apppoin(ee )

 

 

 

 

 

 

 

 

Il. Thereby acknowledge that service of process cannot be executed upon the Defendant for
the following reason(s):
DATE OF ATTEMPTED SERVICE:
BY:
(Special Appointee)

Ill. I have checked our institution’s records and have __ have not____ located a forwarding
address for Defendant . Forwarding Address (if
located):

Certified by: -

 

(Special Appointee)

 
